 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDIllinois Valley Community Hospital and HospitalWorkers Joint Council, AFL-CIO (AmericanFederation of Teachers; Firemen and OilersLocal No. 8; and the Hotel and Restaurant Em-ployees, Local 327), Petitioner. Cases 33-RC-2459 and 33-RC-2460May 8, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges in, and objections to, elections held onAugust 17, 1979,1 and the Regional Director'sreport recommending disposition of same. TheBoard has reviewed the record in light of the ex-ceptions and briefs, and hereby adopts the RegionalDirector's findings and recommendations2as modi.fied herein.Employer has excepted to the Regional Direc-tor's finding that:...the Petitioner and the Employer experi-enced no real meeting of the minds with re-spect to those employees who experienced areclassification between the May 16 [1979]agreement and the payroll eligibility date orwith respect to those employees not on theactive payroll (i.e., those on approved leave ofabsence).It is Employer's position that there was a meet-ing of the minds with respect to the employees inquestion. Employer contends that it was agreedthat the employees in question would not be eligi-ble to vote. Employer further contends that theMay 16 agreement is final and binding under ourNorris-Thermador policy3and, therefore, that theRegional Director erred in recommending theopening and counting of ballots cast by personswhose names did not appear in the May 16 agree-ment.The Petitioner asserts that it was agreed that theemployees in question would be eligible to vote iflThe elections were conducted pursuant to Stipulations for Certifica-tion Upon Consent Election In Case 33-RC-2459, the tally was 42 for,and 47 against, the Petitioner; there were 10 challenged ballots. In Case33-RC-2460, the tally was 37 for, and 36 against, the Petitioner; therewere 4 challenged ballots.2 Member Penello agrees with the Regional Director that the misrep-resentations alleged in Employer's Objection I and Petitioner's Objection3 do not warrant setting aside the election, but so finds for the reasons setforth in Shopping Karr Food Market. Inc., 228 NLRB 1311 (1977), theprinciples of which he still adheres to. See his dissenting opinion in Gen-eral Knit of California, Inc., 239 NLRB 619 (1978)3 Norris-Thermador Corporation. 119 NLRB 1301 (1958).249 NLRB No. 58they were working in bargaining unit positions onboth the payroll eligibility date and the date of theelection. Thus, the Petitioner has not excepted tothe Regional Director's investigation and recom-mendations with respect to the eligibility of theemployees in question.Although the record does not appear to supportthe Regional Director's finding that the partiesreached "no real meeting of the minds" with re-spect to the employees in question, we do not findit necessary to determine what the true agreementwas.The Board will give effect to a written voter eli-gibility agreement under its Norris-Thermadorpolicy only to the extent that such agreement is notcontrary to the Act or established Board policy.4Assuming arguendo, without deciding, that Em-ployer's contention above accurately represents theagreement reached by the parties on May 16, andthat the May 16 agreement otherwise satisfies therequirements of Norris-Thermador, supra, we never-theless conclude that we are not bound by theagreement to the extent it purports to disenfran-chise the employees in question because such anagreement is contrary to the Act and establishedBoard policy.It is axiomatic that established Board policy isthat subject to certain administrative restrictionsnot here relevant, all employees in a particular bar-gaining unit shall be given an opportunity to votein an election held for the purpose of selecting acollective-bargaining representative for that unit.Under our consent-election procedure, the partiesto an election are given a certain amount of free-dom in determining the composition of the bargain-ing unit and, under Norris-Thermador, supra, theparties are given a certain amount of freedom todetermi,e who is, and who is not, in the bargainingunit; however, the parties are not free to agree thatcertain ci? es of employees, although admittedlyin the barg ning unit, may not vote. Similarly, weconclude that it is contrary to the Act and estab-lished Board policy to agree that a group of em-ployees, as a class, will not be eligible to votewhen some of those employees are prima faciemembers of the bargaining unit in question. This isthe situation here.It is apparent, therefore, that, no matter whatagreement was reached by the parties on May 16,the resolution of the challenges will be the same.If, as Employer contends, the parties agreed to dis-enfranchise the employees in question, such agree-ment is contrary to the Act and established Board4 Ibid.5 Cf. Westlake Plastics Company, 119 NLRB 1434 (1958) (agreement toexclude probationary employees contrary to established Board policy). ILLINOIS VALLEY COMMUNITY HOSPITAL411policy and will be given no effect here. If, as thePetitioner asserts, the parties agreed that the em-ployees in question would be eligible if they wereworking in a bargaining unit position on both thepayroll eligibility date and the date of the election,the Regional Director was correct in determiningthe eligibility of the employees in question. Ineither event, the Regional Director's investigationwas proper and we adopt his conclusions and rec-ommendations. 6ORDERIt is hereby ordered that the Regional Directorfor Region 33 shall, pursuant to the Board's Rulesand Regulations, Series 8, as amended, within 10days from the date of this Order, open and countthe ballots of Virginia Kudla, Jenece Pinccinelli,Lua Lusk, Richard Maddox, Lucy Keutzer, Rose-mary Brennan, Elaine Stewart, Charlotte Moriar-ity, and Betty Roegner, and thereafter prepare andserve on the parties in Case 33-RC-2459 a revisedtally of ballots and, thereafter, if the ballot of Flor-ence Smorkel is insufficient to affect the outcomeof the election, issue the appropriate certification.I Member Penello agrees with the above analysis concerning agree-ments which allegedly disenfranchise entire classes of bargaining unitmembers. However, insofar as the parties' agreement concerns the eligi-bility of individual employees, Member Penello would accord finality toit "in order to encourage expeditious resolution of questions concerningrepresentation." Laymon Candy Company, 199 NLRB 547, 548 (1972)(dissenting opinion). In the instant case, the parties included Shirley Ben-assi and Monica Peters on the list of eligible voters, but they were subse-quently challenged by the Petioner as supervisors. The majority adoptsthe Regional Dircctor's recommendation that a hearing be held to resolvethe issues raised by the challenges to the ballots of these two individualsContrary to his colleagues, Member Penello would, in accord with thedissent in Laymon Candy, give effect to the parties' agreement that Ben-assi and Peters are eligible voters.IT IS FURTHER ORDERED that a hearing be heldto resolve the issues raised by the challenge to theballot of Florence Smorkel if her ballot affects theresults of the election in Case 33-RC-2459 afterthe ballots of Kudla, Pinccinelli, Lusk, Maddox,Keutzer, Brennan, Stewart, Moriarity, and Roegnerare counted.IT IS FURTHER ORDERED that a hearing be heldto resolve the issues raised by the challenges to theballots of Shirley Benassi, Sharon Partel, andMonica Peters in Case 33-RC-2460, and that theballot of Lori Biagloni be opened and counted at atime determined to be appropriate by the RegionalDirector for Region 33 after it is determinedwhether Benassi, Partel, and Peters are eligible tovote.IT IS FURTHER ORDERED that the Hearing Offi-cer designated for the purpose of conducting suchhearing shall prepare and cause to be served on theparties a report containing resolutions of the credi-bility of witnesses, findings of fact, and recommen-dations to the Board as to the disposition of saidchallenges. Within 10 days of the issuance of suchreport, either party may file with the Board inWashington, D.C., eight copies of exceptions. Theparty filing the same shall serve a copy on the Re-gional Director. If no exceptions are filed thereto,the Board will adopt the recommendations of theHearing Officer.IT IS FURTHER ORDERED that the above-entitledmatters be, and they hereby are, referred to the Re-gional Director for Region 33 for the purpose ofconducting such a hearing, and the Regional Di-rector be, and he hereby is, authorized to issuenotice thereof.